 

Case 20-10343-LSS Doc5265 Filed 06/08/21 Page1of2

Justice Laurie Selber Silverstein a 3 NMIO: 91
BSA Bankruptcy Case 9gn\ JUN - -

824 Market Street 6th Floor . saniaue toy cou
Wilmington, DE 19801 US Eict oF DEL

Re: Claim SA

Dear Honorable Judge Silverstein,

| originally mailed this letter to you a month ago but it never made it on
the court docket. I'll keep it brief.

| was abused by a Scout Leader in 1983 when | was 8. We had just
moved to a new town and a new school. My mom was on her third
marriage and she was struggling with substance abuse,
unemployment and mental health issues. School was a respite from

the chaos at home.

| was shy and having difficulties meeting new friends- my teacher
recommended that | start going to Troop meetings after school. |
recall, it seemed to be a safe place with positive and friendly people.

The first act of abuse happened after school when | asked a leader if |
could use the restroom. He said he had to go with me to make sure |
didn’t go to smoke cigarettes. | remember a group of people around us
laughed at his “joke” as we walked off.

There were a few times my mom didn’t pick me up after the Troop
meet because of her personal issues mentioned above. Scout Leader
BB tarted driving me home because it was on his way. By the
second ride home, he gave me a drink spiked with alcohol, showed
me porn, and things progressed horribly from there. | was made to
Case 20-10343-LSS Doc5265_ Filed 06/08/21 Page 2 of 2

believe that he knew my parents and “how my family was”, and didn't
want me to get in trouble at school, at the Scouts or at home.

| failed the third grade during my time in the Scouts. A group of Scout
Leaders talked with my mom and basically told me not to come back
because of behavioral issues, which was untrue. | tried to tell people
what really happened but it was difficult for me to express and
comprehend.

At age 45, | am both a survivor and victim of sexual abuse. I’ve been
in therapy for years, alcohol treatment centers, active in 12 step
programs, have a college degree and am currently pursuing a
Masters’ degree. By this point | should be able to understand all these
horrible memories, emotions and feelings that are re-surfacing as |
write this. It hasn't gone away.

| don’t think the Boy Scouts deserve the benefit of the doubt anymore-
’m convinced the organisation did more to cover up the abuse than to
prevent it.

| understand Chapter 11 is a business and the BSA are not people,
they're a corporation. Please consider ending the Boy Scouts
exclusivity period and allow the TCC/FCR/Coalition plan to be

submitted and voted on.

| have faith that your decisions are fair and from a place of
compassion for us.

Sincerely,

6-8-2]

 
